Citation Nr: 0400948	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the left lower leg.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.

The veteran testified before the undersigned Veterans Law 
Judge in July 2003.  A transcript of the hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities are worse that currently evaluated.  The Board 
notes that the most recent VA examinations were nearly two 
years ago.  Moreover, in view of the veteran's on-going 
complaints that his conditions are worse, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please obtain outpatient treatment 
records related to the claims on appeal 
from the VA Medical Center (VAMC) in 
Washington, D.C. since December 2001.

2.  The veteran testified that he has 
received treatment at the D.C. Vet Center 
every week for the past two years, please 
obtain records of this treatment.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  All PTSD symptomatology 
should be identified.  After reviewing 
the claims folder and examining the 
veteran, the examiner is requested to 
enter an opinion regarding level of 
impairment due to PTSD and indicate 
whether the impairment is so severe as to 
preclude substantially gainful 
employment.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

4.  Make arrangements for the veteran to 
be scheduled for an examination by an 
appropriate specialist to determine the 
nature and extent of his service-
connected shell fragment wound residuals 
to the left leg.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  After reviewing the veteran's 
claims folder as well as interviewing and 
examining him, the examiner should 
address the following matters:

?	Identify the nature and extent of 
the veteran's shell fragment wound 
residuals.
?	Identify the nature, extent, and 
severity of all symptomatology 
associated with the veteran's left 
leg scarring.  The examiner is asked 
to carefully describe the size and 
symptoms associated with each scar 
individually.
?	Describe the extent of functional 
and industrial impairment resulting 
from the veteran's service-connected 
shell fragment wound residuals.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected left ankle disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should provide ranges of motion 
of the left ankle and state whether the 
limitation of motion would be considered 
"marked" or "moderate."  Also describe 
symptoms exhibited by the veteran to 
include any muscle spasms, limitation of 
motion due to pain on use, weakness, 
excess fatigability, and/or 
incoordination.  

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

